Case 2:20-cv-01330-MKB-AYS Document 10 Filed 05/06/20 Page 1 of 1 PageID #: 31




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------- X
ERIC VELOZO,                           :              CASE NO.: 1:20-cv-01330-MKB
                                       :
                Plaintiff,             :
                                       :
      -against-                        :
                                       :
COMTECH TELECOMMUNICATIONS             :
CORP., AND FRED KORNBERG,              :
                                       :
                Defendants.            :
                                       :
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses without prejudice the above-titled action. This notice of

dismissal is being filed with the Court before service by Defendants of either an answer or a motion

for summary judgment.

Dated: May 6, 2020                                 Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
